            Case 3:20-cv-01235-PAD Document 6 Filed 05/26/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

SANDRA RODRÍGUEZ-COTTO;
RAFELLI GONZÁLEZ-COTTO,
                                                      CIVIL NO. 20-cv-01235 (PAD)
       Plaintiffs,
                                                      Preliminary and Permanent
                       v.                             Injunction

WANDA VÁZQUEZ-GARCED, Governor of
Puerto Rico; DENNISE NOEMÍ
LONGO-QUIÑONES, Secretary of
Department of Justice of Puerto Rico;
PEDRO JANER, Secretary of Puerto Rico
Department of Public Safety; HENRY
ESCALERA, Puerto Rico Police
Commissioner, all in their official capacities,

       Defendants.



                     MOTION IN COMPLIANCE WITH COURT ORDER

TO: THE HONORABLE COURT

       COME NOW the Plaintiffs represented by the American Civil Liberties Union

(ACLU Puerto Rico) and ACLU Foundation, and respectfully allege and pray:

       1.      On May 22, 2020, the Court issued an Order (Dkt. 5) scheduling the

proceedings before the Court and asking Plaintiffs to serve a copy of said Order on all

defendants.

       2.      In compliance with Court’s Order, the service was executed on all

defendants on May 26, 2020. See attached proof of service subscribed by Mr. Miguel

A. Rivera González. (Exhibits 1-5). A copy of Dkt. No. 4 (Exh. 4-1 to 4-3) was attached

to the Order (Dkt. No. 5) and served on all defendants.
         Case 3:20-cv-01235-PAD Document 6 Filed 05/26/20 Page 2 of 2

Motion in Compliance with Court Order
Civil No. 20-1235 (PAD)

       WHEREFORE, the undersigned counsels respectfully request that the Court take

notice of the above-mentioned information and consider plaintiffs in compliance with

Court’s Order (Dkt. 5).

       Respectfully submitted, in San Juan, Puerto Rico, 26 day of May 2020.

       I HEREBY CERTIFY that the foregoing motion has been served on all

defendants through the CM/ECF filing system which will notify copy of this motion.



                                        S/Fermín L. Arraiza Navas
                                        FERMÍN L. ARRAIZA NAVAS
                                        USDC-PR 215705
                                        farraiza@aclu.org

                                        WILLIAM RAMÍREZ HERNÁNDEZ
                                        wramirez@aclu.org
                                        American Civil Liberties Union of Puerto Rico
                                        Union Plaza
                                        416 Ponce de León Avenue, Suite 1105
                                        San Juan, PR 00918
                                        Tel. (787) 753-9493
                                        Fax (646) 740-3865


                                        Brian Hauss*
                                        Emerson Sykes+
                                        Arianna Demas+
                                        ACLU Foundation
                                        125 Broad Street, 18th Floor
                                        New York, NY 10004
                                        Tel. (212) 549-2500
                                        bhauss@aclu.org
                                        *Pro hac vice
                                        +Of counsel
                                        Attorneys for Plaintiffs




                                           2
